HAWKINS, Justice, specially
concurring:
Pizza Hut Franchise Holders Association is a corporation. The only way it or one of its “stores” can possibly be “robbed” is by the forceful or violent taking of its money or property from one of its employees. A member franchise store, which has money or property forcefully taken from one of its employees, has been “robbed” regardless of whether the crime occurred on its business premises or not. Therefore I must *1040conclude a jury issue was made on the policy’s first contingency, namely: that Marsh’s death occurred from a robbery of a member franchise store.1 The policy made no requirement that the crime must occur on company property.
I am also of the view that no jury issue was made on the second contingency.
ROBERTSON and ANDERSON, JJ., join this opinion.

. If it should be contended that robbery only occurs as against individuals, that it was "Marsh" who was robbed, not a "Pizza Hut store,” then the first contingency under the policy could never occur, there would have been "no robbery” of the "store” if the money had been taken from Marsh when he was standing behind the cash register.